Case 2:17-cr-00064-CAS Document 71 Filed 12/08/20 Page 1 of 3 Page ID #:259



   1

   2                                                   ~;~~_r~
                                                   U.S. D'= ~-~'iCT COURT

   3
                                               i                 ~1~.1
   4
                                      CENTRAL DISTRICT O            ALIFOR~~!A
   5                                  EfY                           _ o~~i~ + r

   6

   7
   8                                        UNITED STATES DISTRICT COURT

   9                                  CENTRAL DISTRICT OF CALIFORNIA
  10 ~'

  11      UNITED STATES OF AMERICA,
  12                                         Plaintiff,

  13                              v                ~                     ORDER OF DETENTION AFTER HEARING
                                                                            (18 U.S.C. § 3142(1})
  14       JC~v~~,~~c ~~:~n.~2 1 ~v                                  j
  15
  16
  17                                                                     I.
  18          A.(~n motion ofthe Government involving an alleged
  19               1.() crime of violence;
  20               2.( )offense with maximum sentence of life imprisonment or death;

  21               3.(    narcotics or controlled substance offense with maximum sentence of ten or more
  22                      years (21 U.S.C. §§ 801,/951, et. eus                   ,/955a);
  23               4.() felony -defendant convicted of two or more prior offenses described above;
  24               5.(} any felony that is not otherwise a crime of violence that involves a minor victim, or
  25                      possession or use of a firearm or destructive device or any other dangerous weapon,
  26                      or a failure to register under 18 U.S.0 § 2250.
  27          B.() On motion ()(by the Government)/()(by the Court sua ~s onte involving}

  28 ///

                                      ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

          CR-44 (U6~07)                                                                               Page 1 of 3
Case 2:17-cr-00064-CAS Document 71 Filed 12/08/20 Page 2 of 3 Page ID #:260




    1             1.() serious risk defendant will flee;

   2              2.() serious risk defendant will

    3                  a.() obstruct or attempt to obstruct justice;

   4                   b.() threaten, injure, or intimidate a prospective witness or juror or attempt to.do so.

    5

   6           The Court finds condition or combination ofconditions will reasonably assure:

    7          A. (appearance of defendant as required; and/or

    8          B, (safety of any person or the community.

   91                                                         III.

  10           T'he Court has considered:

  11           A.( the nature and circumstances ofthe offense, including whether the offense is a crime of

  12              violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,

  13              firearm, explosive, or destructive device;

  14           B. (    the weight of evidence against the defendant;

  15           C.(     the history and characteristics of the defendant;
  16           D.(     the nature and seriousness of the danger to any person or to the community.
  17                                                         IV.
  18           The Court concludes:

  19           A.(~Defendant Poses a risk to the safetY of other persons or the community because.
  20                                      ~      /~i             .~' ~
  21

  22

  23

  24

  25

  26    ///

  27    ///

  f~~:~l //l

                                     ORDER OF DETEIYTIOIV AFTER HEARING (18 U.S.C. ~3142(i))

        CR-94(06/07)                                                                                  Paee 2 of 3
Case 2:17-cr-00064-CAS Document 71 Filed 12/08/20 Page 3 of 3 Page ID #:261




   1          B.( History and chazacteristics indicate a serious risk that defendant will flee because:
   z
   3

   4

   5

   6

   7

   8          C.() A serious risk exists that defendant will:
   9                     1.() obstruct or attempt to obstruct justice;
  10                     2.() threaten, injure or intimidate awitness/juror, because:
  11

  12

  13

  14

  15 '

  16

  17          D. (~fendant has not rebutted by sufficient evidence to the contrary the presumption
  18                     provided in 18 U.S.C. § ~42~~~
  19          IT IS ORDERED~.'hat defendant be detained Prior to trial.
  20          IT IS FURTHER ORDERED that defendant be confined as far as practicable in a
                                                                                               corrections
  21     facility separate from persons awaiting or serving sentences or persons held pending appeal.

  22          IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private

  23     consultation with his counsel.

  24

 25

 26      DATED:~ ~P
                                                   U.S. MAGISTRATE /DISTRICT JUDGE
 27

  ~:

                                      ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

         CR-94 (06/07)                                                                             Pane l of Z
